July 18, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            ERIC NORRIS, Appellant

NO. 14-13-00430-CV                          V.

          HOME CARE PROFESSIONAL SERVICES, INC., Appellee
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the final
order signed by the court below on December 7, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Eric Norris.

      We further order this decision certified below for observance.